In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-16-00147-CR
                               ________________________

                         IVAN DEJESUS AGUILAR, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE



                        On Appeal from County Criminal Court No. 1
                                    Tarrant County, Texas
                 Trial Court No. 1441955; Honorable Sherry L. Hill, Presiding


                                      November 1, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Ivan Dejesus Aguilar, was convicted by a jury of the offense of

assault1 and was sentenced by the court to confinement in the Tarrant County Jail for a

term of six days and assessed a fine of $100. By a single issue, Appellant contends the

evidence is legally insufficient to support the conviction. We affirm.


       1
         See TEX. PENAL CODE ANN. § 22.01(a)(1) (West Supp. 2016). As charged, the offense was a
Class A misdemeanor. Id. at § 22.01(b) (West Supp. 2016).
       BACKGROUND

       On October 18, 2015, Appellant was involved in an altercation involving several

persons. During the course of that altercation, Maria Olivares was hit in the mouth,

causing the loss of a front tooth. As a result of that incident, Appellant was charged by

information with the offense of assault, a Class A misdemeanor. In pertinent part, the

information alleged as follows:

       [t]hat Ivan Dejesus Aguilar, hereinafter called Defendant, In the County of
       Tarrant and State aforesaid, on or about the 18th day of October 2015, did
       then and there intentionally or knowingly cause bodily injury to Maria
       Olivares, by striking her with his hand.

       At trial, the State called four fact witnesses: Maria Olivares, Norma Arevalo, Sara

Lozano, and Selena Lozano. Olivares testified that she did not know with what she was

struck. Arevalo testified that she saw Appellant with “something in his hand” and that

“[h]e swung at [Olivares], hit her in the mouth.” Sara and Selena both testified that they

did not see Appellant strike Olivares.


       At the close of the State’s case, Appellant moved for a directed verdict of

acquittal. After that motion was denied, Appellant was called as the only witness for the

defense. During his testimony, he denied striking Olivares. The case was submitted to

the jury and they returned a verdict of guilty.       At that time, the court assessed

Appellant’s sentence at six days confinement in the Tarrant County Jail, a fine of $100,

and costs of court.    Appellant timely perfected this appeal.     On appeal, Appellant

contends the evidence is legally insufficient to establish that he intentionally or

knowingly caused bodily injury to Olivares by striking her with his hand.




                                            2
      STANDARD OF REVIEW AND ANALYSIS

      The standards of review we must apply in reviewing the sufficiency of the

evidence in a criminal proceeding are so well established that a detailed recitation of

those standards is unnecessary here.      We find it sufficient to refer the parties to

Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979), and Brooks

v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010), for a review of those standards.


      We further note that we measure the sufficiency of the evidence according to “the

elements of the offense as defined by the hypothetically correct jury charge for the

case.” Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). For the purpose of

that analysis, we note that the essential elements of the offense of assault are: (1) a

person, (2) intentionally, knowingly, or recklessly, (3) causes bodily injury, (4) to

another. See TEX. PENAL CODE ANN. § 22.01(a)(1) (West Supp. 2016).


      Here, Appellant advances the argument that there was no evidence introduced

by the State establishing that he struck Olivares in the mouth with his hand, as alleged

in the information. Specifically, he states that Arevalo’s testimony, the only testimony

directly establishing that he struck Olivares, was that he did not use his hand. This

conclusion is incorrect.   What Arevalo testified to was that she saw Appellant with

“something in his hand” and that “[h]e swung at [Olivares], hit her in the mouth.”

Nothing about that testimony indicates that Appellant did not strike Olivares.     It is

immaterial whether Appellant was holding something in his hand at the time.         The

reasonable conclusion to be drawn from this direct testimony was that Appellant struck

Olivares in the mouth. Other evidence clearly established that Olivares suffered bodily

injury as a result of being struck. Accordingly, we find that, when viewed in the light

                                           3
most favorable to the jury’s verdict, the evidence was sufficient to establish each

element of the offense necessary to support Appellant’s conviction. Appellant’s sole

issue is overruled.


       CONCLUSION

       The judgment of the trial court is affirmed.




                                                      Patrick A. Pirtle
                                                           Justice



Do not publish.




                                             4